Citation Nr: 1730066	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1954 to July 1964 and July 1970 to August 1974, with subsequent service in the Naval Reserves.  Unfortunately, he died in June 2006.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

Reviewing the procedural history, the cause of death claim was initially denied in the August 2009 rating decision.  More evidence was received following this decision, including service discharge reports showing an additional period of service which partially coincided with the Vietnam era, thus the claim was re-adjudicated in an April 2010 decision. 

The appellant testified before the undersigned Veterans Law Judge (VLJ) in June 2015 at the RO.  A copy of the hearing transcript is associated with the file.  

The Board issued a decision in July 2015 denying the claim, which the Appellant appealed to the Court of Appeals for Veterans Claims (Court).  In a February 2017 Memorandum Decision, the Court vacated the Board's decision and remanded the matter back to the Board for development consistent with the decision.  The matter is now properly before the Board for adjudication. 


FINDINGS OF FACT

1. The Veteran died in June 2006; his death certificate lists the immediate cause of death as multiple myeloma. 

2. The competent evidence of record rises to the level of equipoise that the Veteran's death is related to his active military service.


CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312 (a). The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death. 38 C.F.R. § 3.312 (b).

In addition, VA laws and regulations provide that, if a veteran was exposed to herbicide agents during service, certain listed diseases, including multiple myeloma, are presumptively service-connected.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to herbicide agents.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

In this case, the Veteran died in June 2006.  His death certificate lists the immediate cause of his death multiple myeloma. There were no other conditions listed as contributing to the Veteran's death.

Service personnel records confirm that the Veteran served aboard the U.S.S. Piedmont for various periods from April 1961 to July 1962 and from April 1963 to January 1966 during the Vietnam War.  See Abstract of Service and Medical History.  The National Personnel Records Center (NPRC) confirmed that the U.S.S. Piedmont served in the official waters of the Republic of Vietnam from July 1, 1964 to July 11, 1964, but was unable to confirm that the Veteran had in-country service.  See Request for Information with an overall completion date of May 26, 2009.  Although the NPRC could not confirm that the Veteran actually stepped foot in Vietnam, the Veteran's wife competently and credibly testified that the Veteran told her that he had.  See June 2015 Hearing Transcript.  The Board finds that the evidence regarding this fact is in equipoise; therefore, the appellant prevails on the issue.  38 U.S.C.A. § 5107.  

As the Veteran stepped foot in Vietnam, he is presumed to have been exposed to herbicide agents.  Multiple myeloma, the immediate cause of his death, is presumptively linked to this exposure.  Accordingly, entitlement to service connection for the cause of the Veteran's death is therefore warranted. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


